ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 12/17/2021 is acknowledged.  Claims 1, 6, and 8 have been amended.  Claim 5 has been cancelled.  New claim 30 has been added.  Claims 1-2, 4, 6-19, 21-28, and 30 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(a) rejections previously set forth in the Non-Final Office Action mailed 09/17/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank DiGiglio on 02/18/2022.

The claims have been amended as follows:
1. (Currently Amended) An external reactor vessel cooling and electric power generation system, comprising: 
a reactor vessel; 
a steam generator disposed inside the reactor vessel and receiving water from a feed water system to produce steam; 

a power production section including a small turbine and a small generator to generate electric power 
a condensation heat exchange section to perform a heat exchange of the fluid discharged after operating the small turbine, and condense the fluid to generate condensed water; and 
a condensed water storage section to collect therein the condensed water generated in the condensation heat exchange section, 
wherein the fluid receiving the heat from the reactor vessel is circulated, and 
wherein the steam generator is connected to a large turbine and a large generator to generate electric power, 
wherein the electric power produced by the 
wherein the power production section 

4. (Currently Amended) The system of claim 30 [[1]], wherein the first circulation part is circulated by a single-phase fluid.

30. (Currently Amended) The system of claim 1, further comprising: 

wherein the system further comprises: 
a first circulation part defined between the external reactor vessel cooling section and the evaporation section such that the fluid from the external reactor vessel cooling section flows therealong; and 
a second circulation part provided sequentially along the evaporation section, the power production section, .

Reasons for Allowance
Claims 1-2, 4, 6-19, 21-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein the electric power produced by the power production section has a capacity of less than 1% compared to the electric power produced by the large turbine and the large generator, and wherein the power production section is operated during a normal operation of a nuclear power plant and during an accident of the nuclear power plant to produce electric power” is not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/18/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, February 23, 2022